Title: From Alexander Hamilton to William Seton, 10 May 1792
From: Hamilton, Alexander
To: Seton, William



Dear Sir,
Treasury DepartmentMay 10th 1792.

I received your letter of the 7th instant, covering an account of Stock purchased by you for the United States.
I observe that you have exceeded the sum which was limitted by me to the amount of one thousand and ninety eight Dollars, eighty nine Cents. But so small a difference is not very material, and I am willing that the whole should remain on account of the United States.
In order to a winding up of the business, I have now to request that you will as soon as it can conveniently be done, cause all the stock to be transferred in the names of the Trustees as heretofore, and, that you will then procure from the Commissioner, and forward to me, the necessary certificates, for transferring the Stock from the Books of the Commissioner to those of the Treasury.
You will please to accept of my best acknowledgment for this additional mark of your zeal for the public service, and believe me to be,
With very great consideration & regard   Dear Sir   Your obedt Servant
Alex Hamilton
Willm Seton EsqrCashier of the Bank of New York
 